Proceedings by the people of the state of New York, on the relation of James H. Moran, against Elliott H. Sniffen and others, as inspectors of election in and for the Fourth Ward of the village of *1142White Plains, and Peter Paulding, as clerk of the village of White Plains. No opinion. There being no apparent reason for the decision of this appeal out of its order, it will be heard on re-argument January 6, 1908, so that it may be decided with the other appeals in the same matter to be heard on that day.